PER CURIAM.
This was a suit by the appellant, claiming as the owner of letters patent issued to him, seeking to charge the appellee with liability for making, using, and vending to others articles covered by the patent. The appellee set up the defense that what it did was in pursuance of a license or agreement granted or made by the appellant. We are of opinion that the evidence adduced called for the conclusion that by a valid agreement or understanding between the parties the appellee acquired the right to do what was complained of by the appellant.
It follows that the appellant is not entitled to a reversal of the decree appealed from. That decree is affirmed.